283 F.2d 950
Mildred HOHENSEE, Richard Roe No. 1, Richard Roe No. 2,Mildred Hohensee, Appellantv.Albert L. WATSON; American Medical Association, its Officersand Members; John Doe No. 1, John Doe No. 2, John Doe No. 3,John Doe No. 4; J. Julius Levy; George Clark; StephenTeller; John Doe No. 1; John Doe No. 2; John Doe No. 3.
No. 13116.
United States Court of Appeals Third Circuit.
Argued Sept. 13, 1960.Decided Sept. 22, 1960.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
James C. Newton, Washington, D.C., for appellant.
Joseph C. Kreder, Scranton, Pa.  (Warren, Hill, Henkelman & McMenamin, Scranton, Pa., on the brief), for George Clark, appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment dismissing the complaint of the appellant.  The lack of merit of the plaintiff's complaint was adequately set out by the district judge and no further discussion is necessary.  188 F. Supp. 941.


2
The judgment will be affirmed.